DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wileman (US 1807769).
Regarding claim 1, Wileman teaches a roller blind mounting system including: at least one bracket 12 for mounting a roller blind 10, the roller blind 10 including a retractable blind fabric (not numbered, but shown in figure 1), and at least one guide line 18 for guiding travel of the blind fabric during winding and unwinding of the blind fabric (lines 4-8), the guide line 18 including a first end connectable to the bracket 12 (see Fig 3 and col 1 lines 31-39) and a second opposite end connectable to a fixed surface (shown in Figure 2), the bracket 12 including a 
    PNG
    media_image1.png
    356
    244
    media_image1.png
    Greyscale
.
Regarding claim 3, Wileman teaches the adjustment member 30 is a threaded stem mounted within a threaded aperture (lines 40-47) in the base member 26, a free end of the threaded stem acting upon the slide member (labeled in Figure 2) to tension the guide line 18.
Regarding claim 10, Wileman teaches a roller blind mounting system including (lines 31-39) a rail 16 for attaching to a bottom edge of the retractable blind fabric, the rail 16 including at least one guide channel 20, the guide line 18 being accommodated in the channel 20 to constrain the rail 16 to movement along the guide line 18 and thereby guide travel of the blind fabric between the extended and retracted positions (shown in Figure 1).

    PNG
    media_image2.png
    108
    202
    media_image2.png
    Greyscale
 and unnumbered screw) for securing the second end of the guide line 18 to the fixed surface, the mounting block assembly including a docking platform 22 for the rail, wherein at least a portion of the rail 16 abuts with the docking platform 22 when the retractable blind fabric is in the extended position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wileman as applied to claim 1 above, and further in view of Wills (US 8967568).
Regarding claims 5-9, Wileman teaches a roller blind mounting system includes a bracket 12 with tensioning device (labeled in Figure 2), but is silent concerning a levelling cradle.
However, Wills discloses the bracket 2 further includes a levelling cradle 7 for supporting one end (abstract) of roller blind 3, the levelling cradle 7 includes a main body (shown in Figure 5) and a support element 6 having a seat 11 for holding said one end (Col. 3, lines 37-40) of the roller blind 3, the support element 6 being at least partially housed by the main body (shown in Figure 5), the levelling cradle 7 further including (Col. 3, lines 56-59) an 
the adjustment device includes (Col. 3, lines 59-62) at least one threaded pin 17 engaged in a corresponding threaded aperture 16 provided in the main body (shown in Figure 5), said threaded pin 17 being in abutment with the support element 6 such that the position of the support element 6 with respect to the main body (shown in Figure 5) is adjusted (Col. 3, line 56 – Col. 4, line 16) by turning the threaded pin 17 (Claim 6);
the adjustment device includes a pair (means one on each end) of said threaded pins 17 engaged in corresponding threaded apertures 16 provided in the main body (shown in Figure 5), one of said pair of threaded pins providing vertical adjustment (shown in Figure 4) of said support element 6. Will is silent concerning horizontal adjustment (Claim 7);
the bracket 2 includes a base plate 8 for mounting the bracket 2 to a support structure, the base plate 8 including a series of mounting holes 10 configured (Col. 3, lines 24-28) to enable the bracket to be selectively mounted  to a horizontal or vertical surface (Col. 5, lines 3-8) of the support structure (Claim 8);
the base plate 8 further includes (Figure 6) a plurality of openings 23 for mounting (Col. 3, lines 37-46) the levelling cradle 7, the openings being configured to enable the levelling cradle 7 to be orientated and mounted in a selected number of positions (Col. 4, lines 27-36) on the base plate 8 (Claim 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Wileman with a levelling cradle attachable to the bracket in .
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wileman as applied to claims 1 and 10-11 above, and further in view of Link et al. (US 5909763).
Regarding claims 12-13, Wileman teaches a roller blind mounting system includes a docking platform for the rail, but is silent concerning a magnetic assembly in the rail and a docking platform made of magnetically attractable material.
However, Link et al. discloses at least one magnetic assembly (not numbered, but shown in figure 6) for holding the rail 78 in abutment (Col. 3, lines 53-55) with the docking platform 68, the magnetic assembly includes a magnetic member 82 and the docking platform 68 is made of a material which is magnetically attracted (Col. 3, lines 55-58) to the magnetic member 82, wherein in use, (Col. 5, lines 5-8) the rail 78 is held in abutment with the docking platform 68 by magnetic force between the docking platform 68 and the magnetic member 82 (Claim 12); and
wherein in use, the magnetic member 82 abuts with the docking platform 68 to hold the rail 78 in abutment (Col. 5, lines 5-8) with the docking platform 68, and wherein the magnetic member 82 is at least in part housed within a cavity (shown in Figure 6) of the rail 78, the at least one magnetic assembly (not numbered, but shown in figure 6) further including a biasing member 96 operatively connected (by way of other parts) to the magnetic member 82 for biasing the magnetic member 82 into the cavity (shown in Figure 6) (Claim 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Wileman with a magnetic assembly inside a rail and a docking platform made of magnetically attractable material, as taught by Link et al. to securely connect .
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 would be allowable since the examiner couldn’t find a reference that teaches all limitations of the claim.
Response to Arguments
Applicant's arguments filed on 05/03/2021 have been fully considered but they are not persuasive.
In claim 1, the limitations such as “the tensioning device including a slide member retaining the first end of the guide line” and “the tensioning device further includes an adjustment member for altering a the position of the slide member with respect to a base member of the tensioning device, to thereby selectively tension the guide line” are taught by Wileman when interpreted with the broadest reasonable interpretation as recited. The examiner would like to point out that the term ‘retaining’ means “to keep in a particular place or condition” [as seen by the definition inserted below]. By this definition, the sliding member 32 retains [or is “retaining”] the screw 30 in place and thereby is “retaining the first end of the guide line” in its particular place (see lines 47-56, The upper end of each wire 18 is passed through the aperture 34 in the screw 30 and pulled tight by applying a wrench or screw driver the lock nut 32 to bring the same into engagement with the face of the boss 26 to lock the screw in its set position [therefore the slide member as claimed is “retaining” or ‘keeping the first end of the guide line in its particular position’ by preventing the guide line, via the screw, from falling or moving laterally when not desired, etc.]).  
*Note also that claim 1 does not require the slide member be --retaining the first end of the guide line inside of the slide member--... amending claim 1 to require this limitation would overcome the art as applied since the line is not inside the slide member, however, currently as claimed it is broad enough such that the limitation as recited is met by the prior art as applied.

    PNG
    media_image3.png
    355
    746
    media_image3.png
    Greyscale

Regarding the limitation “an adjustment member 30 for altering a the position of the slide member 32 with respect to a base member 26”, the examiner would like to point out that the screw 30 has a threaded surface where the locking nut slides along its longitudinal direction while  .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        




/DANIEL P CAHN/Primary Examiner, Art Unit 3634